El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Elevada, la transcripción de los autos en este caso y radi-cada en la Secretaría de este Tribunal Supremo, compareció la parte apelada y presentó dos mociones, una sobre correc-ción de los autos y otra sobre desestimación de la apelación. Ambas mociones tienen fecha 15 de abril de 1914, se noti-ficaron a los abogados de la parte apelante y se vieron en corte abierta el 20 de abril de 1914, con la sola asistencia del abogado de la parte apelada.
Por la moción sobre corrección de autos se pide que se adicione la transcripción del récord con una certificación expe-dida j>or el secretario de la corte sentenciadora, relativa al hecho del archivo por parte de dicho funcionario de la notifi-cación de la sentencia apelada a la parte perjudicada.
La transcripción elevada por la parte apelante se compone de las alegaciones y la sentencia. Esta se dictó sobre aqué-*309lias y no existe pliego de excepciones ni relación de hechos en cuya aprobación baya intervenido el juez sentenciador. La transcripción está certificada por el secretario. Siendo esto así, dada la naturaleza del docnmento qne se interesa agregar y no habiendo hecho objeción alguna la parte ape-lante, opinamos qne debe declararse con lugar la moción de la apelada y entenderse desde luego corregido el récord.
Partiendo- de las constancias del récord corregido, exa-minaremos la moción sobre la desestimación del recurso.
Alega la parte apelada que la sentencia que ha sido recu-rrida en este caso se dictó y registró en 26 de diciembre de 1913, y se notificó a la parte perjudicada el 27 de diciembre de 1913, archivándose en los autos del pleito el mismo día 27 de diciembre la notificación. .Y alega, además, que habién-dose archivado el escrito de apelación el 2 de febrero de 1914, el recurso se interpuso fuera del término fijado por la ley, y debe, en tal virtud, desestimarse.
En el escrito de apelación’consignó la parte apelante que la sentencia se dictó el 27 de diciembre de 1913 y le fue noti-ficada el 4 de enero de 1914. Tales hechos no están soste-nidos por las constancias auténticas y fehacientes, prima facie, del récord, que demuestran que la sentencia se dictó y registró-el 26 de diciembre de 1913 y que la'notificación se dirigió al abogado de la parte perjudicada, residente en San Juan, el 27 de diciembre de 1913. Además también de-muestra el récord que la notificación de la sentencia se archivó por el secretario el dicho día 27 de diciembre de 1913, y la fecha del archive» de la notificación es la que la ley fija como punto de partida para contar el término que concede para interponer el recurso de apelación.
La sección 2 de la Ley No. 70, de 1911, dice así:
“Sección 2. — En todos los casos en qne se pueda establecer el recurso de apelación, según lo provisto en la sección 295 del Código de Enjuiciamiento Civil, según fue enmendada en marzo 11, 1908, será deber del secretario de la corte enviar a la parte perjudicada, o a su abogado, al dictarse la sentencia, de la, cual pueda establecerse *310el recurso de apelación, una notificación escrita informándole que la sentencia lia sido dictada, o de la resolución de la corte, y una copia de esa notificación será archivada con los autos, y el término para establecer el recurso de apelación, empezará a correr desde la feelia del archivo de dicha notificación con los autos.”
En tal virtud, habiendo transcurrido entre el 27 de diciem-bre de 1913, fecha del archivo de la notificación de la senten-cia, y el 2 de febrero de 1914, fecha del archivo del escrito de apelación, más de un mes que es el término fijado por la ley, artículo 295 del Código de Enjuiciamiento Civil, para apelar de un sentencia dictada, como en este caso, por una corte de distrito, para ante este Tribunal Supremo, debemos concluir que el recurso se interpuso fuera de término, como sostiene la parte apelada.
Y habiendo en consideración todo lo expuesto, procede que se declaren con lugar ambas mociones, corrigiéndose el récord en la forma solicitada en la primera y desestimándose final-mente la apelación tal como se pide en la última.

Concedida la corrección de los autos y deses-timada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.